Case 1:20-cr-00010-JPJ-PMS Document 33 Filed 08/27/20 Page 1 of 1 Pageid#: 92




                 IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

UNITED STATES OF AMERICA                    )
                                            )
Plaintiff                                   )
                                            )
v.                                          )   Case No.: 1:20cr00010
                                            )
KAYLA QUESENBERRY                           )
                                            )
Defendant                                   )

                               MOTION TO SEAL

       Counsel for the defendant moves this Honorable Court to place under seal

Defendant’s Sentencing Memorandum and Exhibits. In support, counsel avers that

the Sentencing Memorandum and Exhibits contain information of a sensitive and

private personal nature.

                                            Respectfully submitted,

                                            Kayla Quesenberry
                                            By Counsel

                                            s/John T. Stanford
                                            Assistant Federal Public Defender
                                            201 Abingdon Place
                                            Abingdon, VA 24211
                                            NC Bar No. 51664
                                            john_stanford@fd.org
                                            276-619-6080

                           CERTIFICATE OF SERVICE

       I hereby certify that on August 27, 2020, I caused the forgoing Motion
 to be electronically filed with the Clerk of the Court using the CM/ECF
 system, which will send notification to the Assistant United States
 Attorney.                                  s/John T. Stanford
